Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 1 of 10 Page|D 1

FlLED

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT oF FLoRiDA
ZBIBHUV |9 PH 3= I2

 

_` _> iit CnLi,rz'
.w;;;_;mt;,:§j;aic;t 0F_ Fthms).@`

PATRICIA KENNEDY, mdividuany, °' LO"WA

Plaintiff,
v. Case No. C§ lg/C\// fyqu ’ OiZZ/‘ZZ
CAPE SIESTA MOTEL, LLC., & C
FAWLTY 'I`OWERS, INC.,

Defendants,

/
COMPLAINT

(Injunctive Relief Demanded)
Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometirnes referred to as “Plaintift”), hereby sues the Defendants,

CAPE SIESTA MOTEL, LLC., & FAWLTY TOWERS, INC., (sornetimes referred to

collectively as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and

costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 e_t wa (“ADA”).

l. Plaintiff is Sui juris and qualifies as an individual with disabilities as defined by
the ADA. Plaintiff is unable to engage in the major life activity of walking more
than a few steps without assistive devices. Instead, Plaintiff is bound to ambulate in
a wheelchair or with a cane or other support and has limited use of her hands. She
is unable to tightly grasp, pinch and twist of the wrist to operate. When ambulating
beyond the comfort of her own horne, Plaintiff must primarily rely on a wheelchair.
Plaintift` requires accessible handicap parking spaces located closet to the entrances

of a facility. The handicap and access aisles must be of sufficient width so that she

b.)

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 2 of 10 Page|D 2

can embark and disembark from a ramp into her vehicle. Routes connecting the
handicap spaces and all features, goods and services of a facility must be level,
properly sloped, sufficiently wide and without cracks, holes or other hazards that
can pose a danger of tipping, catching wheels or falling. These areas must be free
of obstructions or unsecured carpeting that make passage either more difficult or
impossible. Plaintiff relies on handrails to climb and descend ramps. Amenities
must be sufficiently lowered so that Plaintiff can reach them. She has difficulty
operating door knobs, sink faucets, or other operating mechanisms that tight
grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have
unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must
be at the proper height so that she can put her legs underneath to wash her hands.
She requires grab bars both behind and beside a commode so that she can safely
transfer and she has difficulty reaching the flush control if it is on the Wrong side.
She has difficulty getting through doorways if they lack the proper clearance
Plaintiff is a resident of Broward County and Polk County Florida. Plaintiff
constantly travels throughout the state of Florida, including the Brevard County
Area. Over the years, she has been a repeated visitor to Cocoa Beach. Whenever
she travels, she must stay at an area hotel.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in

compliance with the ADA.

7.

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 3 of 10 Page|D 3

According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the
ADA, 28 CFR 36.201(a) and 36.104. The place of public accommodation that the
Defendant owns is a lodging known as Fawlty Towers Motel located at 100 E.
Cocoa Beach Causeway, Cocoa, Florida.

Venue is properly located in the Middle District of Florida because venue lies in
the judicial district of the property situs. The Defendant’s property is located in
and does business within this judicial district.

Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of
Title IlI of the Americans with Disabilities Act, 42 U.S.C. § 12181 e_t s_e_q. See also
28 U.S.C. § 2201 and § 2202.

As the owners or operators of the subject premises, Defendant is required to comply
with the ADA. The county records indicate that this facility was constructed prior to
January 26, 1993 ("pre~existing facility"), and Defendant was thereby under a
continuing obligation to remove architectural barriers at that property whose removal
was readily achievable, as required by 42 U.S.C. Section 12182. To the extent that
the property, or portions thereof, were constructed or altered after to January 26, 1993
("newly constructed facility"), the Defendant was under an obligation to design and
construct such facilities such that they are readily accessible to and usable by
individuals with disabilities, as required by 42 U.S.C. Section 12183. Pursuant to 28

C .F.R. part 36.404, all altered facilities were required to comply With the 1991 or

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 4 of 10 Page|D 4

ii.

iii.

2010 ADA Standards to the maximum extent feasible Pursuant to 28 C.F.R. part
36.304, all measures taken to comply with barrier removal requirements of 42 U.S.C.
Section 12182 must also comply with the 1991 or 2010 ADA Standards to the
maximum extent feasible Failure to comply with these requirements constitutes a
violation of the ADA.

On February 15, 2017, Plaintiff stayed at the property which forms the basis of this
lawsuit. She returned again and checked in on October 8, 2018 and visited the
property twice in between. Ms. Kennedy plans to return to the property again in the
near future, specifically, on April 8, 2019, to avail herself of the goods and services
offered to the public at the property, and to determine whether the property has been
made ADA compliant. These barriers discriminate against Plaintiff against her on the
basis of her disability. These barriers are described as follows:

Defendant fails to adhere to a policy, practice and procedure to ensure that all goods,
services and facilities are readily accessible to and usable by the disabled.
Defendant fails to maintain its features to ensure that they are readily accessible and
usable by the disabled.

Plaintiff found that the hotel was nearly completely lacking in any accessible features
As a result, Plaintiff attempted to stay overnight and paid for a room, but was forced
to leave and stay overnight in a separate hotel. The front office was not accessible,
as it was blocked by a step with no ramp for wheelchair passage There is a ramp
without proper handrails. The common area restroom is inaccessible There are

handicap parking spaces lacking complaint access aisles. Some aisles are triangular

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 5 of 10 Page|D 5

l().

and lack sufficient width. The signs are improperly located and lack the language
required to make them enforceable Some of the handicap parking spaces are edged
with an abrupt change in level. The pool was completely inaccessible It had no lift
and there was no compliant accessible route to access it. One route to the pool was
from the guest rooms, but required passage over steps: the only other route being
through the office, which also was blocked by steps. The hotel admits that it has no
accessible guestrooms. The room in which Plaintiff attempted to stay was completely
inaccessible To enter, a person had to climb a step and the room was therefore
completely inaccessible by wheelchair without assistance The door lacked proper
latch side clearance The desk is inaccessible The restroom door is too narrow and
has improper knob hardware There are no grab bars, rendering the commode
completely accessible The restroom is too small. The sink has a cabinet, lacking
required knee clearance Amenities are out of reach. The shower is too small, has a
threshold that blocks wheelchair access, has improper hardware shower head too
liigh, and lacks any grab bars or seat. The air conditioner controls and door peephole
are too hi gh. There was insufficient space to maneuver around the room.

The violations present at Defendant's facility create a hazard to Plaintiff‘s safety.
Plaintiff intends to return to the property in the near future, specifically on April 8,
2019, but is continuously aware of the violations at Defendant's facility and is aware
that it would be a futile gesture to return to the property as long as those violations
exist unless she is willing to suffer additional discrimination

The violations present at Defendant's facility infringe Plaintiff‘s right to travel free of

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 6 of 10 Page|D 6

12.

l3.

discrimination Plaintiff has suffered, and continues to suffer, frustration and
humiliation as the result of the discriminatory conditions present at Defendant's
t`acility. By continuing to operate a place of public accommodation with
discriminatory conditions, Defendant contributes to Plaintiff‘s sense of isolation and
segregation and deprives Plaintiff the full and equal enjoyment ofthe goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at Defendant's facility, and knowing that
it would be a futile gesture to return unless she is willing to endure additional
discrimination, Plaintiff is deprived of the meaningful choice of freely visiting the
same accommodations readily available to the general public and is deterred and
discouraged from additional travel. By maintaining a public accommodation with
violations, Defendant deprives plaintiff the equality of opportunity offered to the
general public. The harm suffered by Plaintiff constitutes a present, continuous and
ongoing injury.

Plaintiff has suffered, presently suffers and will continue to suffer direct and indirect
injury as a result of the Defendant’s discrimination until the Defendant is compelled
to comply with the requirements of the ADA.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination from
the Defendant’s non-compliance with the ADA with respect to this property as
described but not necessarily limited to the allegations above In addition to the fact
that Plaintiff suffers ongoing and present injury, Plaintiff has reasonable grounds to

believe that she will continue to be subjected to discrimination in violation of the

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 7 of 10 Page|D 7

14.

ADA by the Defendant. Plaintiff desires to visit the Fawlty Towers l\/lotel not only
to avail herself of the goods and services available at the property but to assure herself
that this property is in compliance with the ADA so that she and others similarly
situated Will have full and equal enjoyment of the property without fear of
discrimination Plaintiff intends to revisit the facility in the near future, not to be later
than April 8, 2019.

The Defendant has discriminated against the Plaintiff by denying her access to, and
full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the subject property, as prohibited by 42 U.S.C. § 12182
§§ .S_Ll-

The discriminatory violations described above are not an exclusive list of the
Defendant’s ADA violations, Plaintiff requires the inspection of the Defendant’s
place of public accommodation in order to photograph and measure all of the
discriminatory acts violating the ADA and all of the barriers to access, The Plaintiff,
and all other individuals similarly situated, have been denied access to, and have been
denied the benefits of services, programs and activities of the Defendant’s buildings
and its facilities, and have otherwise been discriminated against and damaged by the
Defendant because of the Defendant’s ADA violations, as set forth above The
Plaintiff and all others similarly situated will continue to suffer such discrimination,
injury and damage without the immediate relief provided by the ADA as requested
herein. In order to remedy this discriminatory situation, the Plaintiff requires an

inspection of the Defendant’s place of public accommodation in order to determine

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 8 of 10 Page|D 8

16.

17.

all of the areas of non-compliance with the Americans with Disabilities Act.
Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 ise_q. and 28 CFR 36.302 et_s£q. Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, When such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and
services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff
has retained the undersigned counsel and is entitled to recover attomey’s fees, costs
and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28
CFR 36.505.

Pursuant to 42 U.S.C. § 12188, this Court is provided With authority to grant Plaintiff
lnjunctive Relief, including an order to require the Defendant to alter the Terrace
Hotel to make those facilities readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facility until

such time as the Defendant cures its violations of the ADA.

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 9 of 10 Page|D 9

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans with
Disabilities Act, 42 U.S.C. § 12181 et seq..

lnjunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and
usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such stops that may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and
services.

An award of attomey’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.

Such other relief as the Court deems just and proper, and/or is allowable under

Title lll of the Americans with Disabilities Act.

[siGNATURE FoLLows]

Case 6:18-cv-01992-ACC-DC| Document 1 Filed 11/19/18 Page 10 of 10 Page|D 10

Respectfully Submitted,

/s/PhiliQ Michael Cullen, 111
Fla. Bar No: 167853

PHILIP MICHAEL CULLEN, III
Attorney~at-Law -- Chartered

621 South Federal Highway, Suite Four
Fort Lauderdale, Florida 33301
'l`elephone: (954) 462-0600

Facsimile: (954) 462-1717

e-mail: CULLENIII@aol.com

10

